             Case 1:19-cv-00285-SPB Document 4 Filed 10/03/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                               OFFICE OF THE CLERK
                         WESTERN DISTRICT OF PENNSYLVANIA

                                   U. S. Courthouse
                                  17 South Park Row
                                    Erie, PA 16501
                                 www.pawd.uscourts.gov

JOSHUA C. LEWIS
   CLERK OF COURT                                       IN REPLYING GIVE NUMBER
     412−208−7500                                    OF CASE AND NAMES OF PARTIES


                                 Date: October 3, 2019


Register of Copyrights
Copyright Office
Library of Congress
Washington, DC 20559

              RE: ADLIFE   MARKETING & COMMUNICATIONS COMPANY,
                  INC. vs. VALESKYS, INC.
                  Case Number:    1:19−CV−00285−SPB

Dear Sir or Madam:
   In compliance with the provisions of 17 U.S.C. 508, enclosed is a copy of the docket
entries and complaint which was filed in the United States District Court for the
Western District of Pennsylvania.

                                 Sincerely,
                                 JOSHUA C. LEWIS
                                 CLERK OF COURT

                           By:   /s/ jm2
                                 Deputy Clerk

Enclosures
